Name: Commission Implementing Regulation (EU) NoÃ 341/2013 of 16Ã April 2013 on the division between Ã¢ deliveriesÃ¢ and Ã¢ direct salesÃ¢ of national milk quotas fixed for 2012/2013 in Annex IX to Council Regulation (EC) NoÃ 1234/2007
 Type: Implementing Regulation
 Subject Matter: distributive trades;  marketing;  agricultural structures and production;  agricultural policy;  processed agricultural produce
 Date Published: nan

 17.4.2013 EN Official Journal of the European Union L 107/1 COMMISSION IMPLEMENTING REGULATION (EU) No 341/2013 of 16 April 2013 on the division between deliveries and direct sales of national milk quotas fixed for 2012/2013 in Annex IX to Council Regulation (EC) No 1234/2007 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 69(1) in conjunction with Article 4 thereof, Whereas: (1) Article 67(2) of Regulation (EC) No 1234/2007 provides that producers may have one or two individual quotas, one for deliveries and the other for direct sales and quantities may be converted from one quota to the other only by the competent authority of the Member State, at the duly justified request of the producer. (2) Commission Implementing Regulation (EU) No 326/2012 of 17 April 2012 on the division between deliveries and direct sales of national milk quotas fixed for 2011/2012 in Annex IX to Council Regulation (EC) No 1234/2007 (2) sets out the division between deliveries and direct sales for the period from 1 April 2011 to 31 March 2012 for all Member States. (3) In accordance with Article 25(2) of Commission Regulation (EC) No 595/2004 of 30 March 2004 laying down detailed rules for applying Council Regulation (EC) No 1788/2003 establishing a levy in the milk and milk products sector (3), Member States have notified the quantities which have been definitively converted at the request of the producers between individual quotas for deliveries and for direct sales. (4) The total national quotas for all Member States fixed in point 1 of Annex IX to Regulation (EC) No 1234/2007 as amended by Council Regulation (EC) No 72/2009 (4) were increased with 1 %, effective from 1 April 2012, except for Italy whose quota was already increased with 5 %, effective from 1 April 2009. Member States, except Italy, have notified the Commission of the division between deliveries and direct sales of the additional quota. (5) It is therefore appropriate to establish the division between deliveries and direct sales of the national quotas applicable for the period from 1 April 2012 to 31 March 2013 fixed in Annex IX to Regulation (EC) No 1234/2007. (6) Given the fact that the division between direct sales and deliveries is used as a reference basis for controls pursuant to Articles 19 to 21 of Regulation (EC) No 595/2004 and for the establishment of the annual questionnaire set out in Annex I to that Regulation, it is appropriate to determine a date of expiry of this Regulation after the last possible date for these controls. (7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 The division, applicable for the period from 1 April 2012 to 31 March 2013, between deliveries and direct sales of the national quotas fixed in Annex IX to Regulation (EC) No 1234/2007 is set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall expire on 30 September 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 April 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 106, 18.4.2012, p. 11. (3) OJ L 94, 31.3.2004, p. 22. (4) OJ L 30, 31.1.2009, p. 1. ANNEX Member States Deliveries (tonnes) Direct sales (tonnes) Belgium 3 527 261,237 39 189,169 Bulgaria 969 471,860 69 654,492 Czech Republic 2 883 911,857 22 172,160 Denmark 4 799 731,619 178,750 Germany 29 927 740,580 91 000,757 Estonia 679 484,295 6 581,100 Ireland 5 725 112,334 2 038,395 Greece 869 588,700 1 317,000 Spain 6 426 902,352 65 726,801 France 25 760 216,119 349 913,858 Italy 10 936 833,659 351 709,207 Cyprus 153 365,189 752,427 Latvia 756 483,140 16 915,571 Lithuania 1 734 582,876 74 960,670 Luxembourg 289 255,752 600,000 Hungary 1 957 311,869 154 969,835 Malta 51 688,841 0,000 Netherlands 11 852 077,809 79 103,038 Austria 2 877 171,506 85 926,007 Poland 9 808 184,895 148 049,814 Portugal (1) 2 059 790,172 8 432,151 Romania 1 535 888,932 1 708 860,056 Slovenia 591 294,484 20 758,367 Slovakia 1 066 819,790 37 889,340 Finland (2) 2 588 836,146 5 061,626 Sweden 3 553 845,206 4 600,000 United Kingdom 15 591 926,714 147 384,737 (1) Except Madeira. (2) The Finnish national quota as referred to in annex IX to Regulation (EC) No 1234/2007 and the total amount of the Finnish national quota as indicated in the Annex to this regulation differ due to a quota increase of 784 683 tonnes to compensate Finnish SLOM producers pursuant to article 67(4) of Regulation (EC) No 1234/2007.